Citation Nr: 9928690	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  98-20 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the reduction of the veteran's 40 percent 
evaluation for lumbosacral strain, postoperative laminectomy, 
to 20 percent was proper.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain, postoperative laminectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from December 1988 to April 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1998 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), which decreased the evaluation of the 
veteran's service-connected lumbosacral strain from 40 to 20 
percent, effective from October 1, 1998.  

The issue of a rating in excess of 20 percent for the 
veteran's back disability will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  A July 1998 rating decision reduced the evaluation for 
the veteran's service-connected back disability from 40 to 20 
percent.  Proper procedures were followed.

2.  The evidence upon which the reduction was based showed 
improvement in the low back disability, which was then 
manifested by no more than moderate limitation of motion, 
moderate lumbosacral strain, and/or moderate intervertebral 
disc syndrome with recurring attacks.  





CONCLUSION OF LAW

The reduction in the rating for lumbosacral strain from 40 
percent to 20 percent was proper.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.105(e), 3.344, 4.2, 4.13, 
4.10, 4.40, 4.45, 4.70, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service records reflect in part that when he 
was examined in March 1990 for separation from service he 
reported a history of having hurt his back while moving a 
generator about 8 months earlier; however, the examiner noted 
that the veteran denied current health problems.  The 
veteran's DD Form 214 reflects that the reason for his 
separation was hardship. 

The veteran was afforded an initial VA general medical 
examination in July 1990, at which time it was noted that he 
had sustained lumbosacral strain while working with a 
generator in service.  Examination revealed straight leg 
raising to 20 degrees bilaterally "with much pain."  
Forward flexion of the lumbar spine was to 60 degrees with 
much pain.  It was noted that the veteran allegedly was 
taking medications for his back but could not recall the 
names.  An X-ray of the lumbar spine showed nothing 
remarkable.  The impression was lumbar strain sustained in 
service which produces residual pain on motion and limitation 
of motion.  

By a rating decision dated in February 1991, the RO noted 
that the veteran injured his low back in service and granted 
service connection for lumbosacral strain, evaluated as 20 
percent disabling from April 1990.  This disability is and 
has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
The veteran was informed of this determination in March 1991 
and did not appeal.  

The veteran underwent a VA examination in November 1991 at 
which time he reported having worked as a welder and plumber 
after service.  He also reported having lost time from work 
due to back problems but reported no medical treatment for 
his back other than at a service department facility in the 
spring of 1991, in association with reserve service.  He 
complained of chronic back pain ever since injuring his back, 
exacerbated by bending, twisting and driving.  He reported 
taking Ibuprofen for pain.  On examination of the back, there 
was no point tenderness, pain in the back on straight leg 
raising to 60 degrees, and no sciatic notch pain.  Motor 
examination was normal in the legs and feet and deep tendon 
reflexes were +2.  Flexion of the spine was to 60 degrees and 
extension to 25 degrees.  The veteran complained of pain on 
motion.  His gait was normal. 

In December 1991, the RO confirmed and continued the 20 
percent evaluation for the service-connected lumbosacral 
strain.  The veteran was informed of this determination in 
January 1992 and did not appeal.  

VA outpatient records reflect that in October 1996, X-rays of 
the veteran's lumbosacral spine showed no definite 
abnormality.  In March 1997 the veteran was seen for a 
complaint of pain in the lower back due to an old injury.  On 
examination he could walk unassisted and without difficulty.  
There was some left paraspinous spasm.  Deep tendon reflexes 
were 2+.  There was no atrophy.  When he was seen in April 
1997 he reported the onset of low back pain 8 moths earlier.  
He had been logging but had to quit 8 months ago.  He 
complained that his toes were numb and that he had left thigh 
symptoms.  

In June 1997 the veteran was afforded a VA examination of his 
spine.  It was noted that he had been employed as a welder 
and logger and had last worked in September 1996.  He had 
been unable it work since then due to lower lumbar spine pain 
that radiated through the sciatic distribution to the left 
knee.  He currently had almost constant pain exacerbated by 
lifting, bending and twisting.  He was unable to ambulate 
even short distances without the use of a wheelchair or 
walker.  He also complained of constant numbness over the 
anterior thigh, which had been worsening.  He was frequently 
awaked by his symptoms and would have to change his position 
in order to get back to sleep.  Examination revealed that 
there was no kyphosis or rotoscoliosis.  There was loss of 
lumbar lordosis and significant left paravertebral muscle 
spasm.  The veteran was noted to be barely able to stand.  
His deep tendon reflexes were mildly compromised.  On sensory 
examination, he reported a decrease over the L4-L5 
distribution on the left, which was in the left lower 
extremity distally.  There were no changes in the thigh which 
the examiner noted was in the L1-L2 area which was the area 
of numbness that the veteran was complaining about.  Muscle 
tone and bulk were intact and there was V/V muscle strength.  
The diagnosis was post-traumatic changes to the lower lumbar 
sacral spine with evidence of nerve root compromise of L5 and 
S1 with mild neurological deficit.  The examiner noted that 
the veteran's symptoms and need for a wheelchair, along with 
the constant attention to his need for assistance with lower 
body dressing and ambulation, were "fairly remarkable' and 
far out of proportion with the clinical and diagnostic 
findings.  The examiner also noted that there was a large 
degree of supratentorial overlay, although due to psychiatric 
and orthopedic disorders the veteran would not currently be 
able to seek gainful employment.

By a rating decision dated in August 1997, following review 
of VA treatment records, the June 1997 VA examination of the 
spine, and a statement from the veteran's wife, the RO 
increased the evaluation of the veteran's service-connected 
lumbosacral strain from 20 to 40 percent, effective from 
April 1997.  The veteran was informed of this determination 
in an August 1997 letter.  

In a statement in support of claim received at the RO in 
November 1997, the veteran requested that his claim be 
"reopened" and requested an increased evaluation for his 
service-connected low back disorder.  

VA treatment records dated from October to November 1997 show 
that the veteran had chronic low back pain.  In October 1997, 
he was hospitalized and underwent laminotomy and diskectomy 
at L4-5 and L5-S1.  His hospital course was uneventful and it 
was noted that his condition at discharge was better.  A 
November 1997 treatment record shows that the veteran was 
status post laminectomy, that the wound was healing well, and 
that there was mild [illegible] from site.  The treatment 
provider reported that straight leg raising was negative and 
that the veteran continued to have mild numbness over the 
anterior thigh, but that the pain had decreased.  The 
impression was status post decompression of nerve root.  The 
sutures were removed from the low back and steri strips were 
applied.  

By rating decision dated in February 1998, the RO granted 
entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 (1998) effective from October 28, 1997, to January 1, 
1998, at which time a 40 percent rating was assigned.  

At an April 1998 VA examination of the spine, the veteran's 
history of an in-service back injury was noted.  Currently, 
he reported that he had pain in the low mid-line back with 
radiation to the left buttock and down the posterior left leg 
to the foot.  He also stated that he had constant numbness of 
the lateral left thigh and intermittent numbness of the 
distal leg and foot.  He reported that his back bothered him 
if he stood for more than five minutes or walked more than 50 
yards, that he had trouble bending, that he limited his 
lifting, and that he took medication for pain.  The examiner 
reported that a June 1997 magnetic resonance imaging scan of 
the lumbar spine showed protrusion of the anulus pulposus and 
narrowing of the nerve root at L5, S1.  

Examination revealed a well-healed four-inch surgical scar of 
the low mid-line lumbar spine.  There was normal lumbar 
flexure.  The spine had no point tenderness; however, there 
was left paralumbar spasm which was rated one to two out of 
three.  It was noted that the veteran "manages" 15 degrees 
of lateral bending to either side with 15 degrees of backward 
extension and 60 degrees of forward flexion.  Sitting 
straight leg raising was negative; supine straight leg 
raising on the left was to 80 degrees and caused low back and 
buttock pain.  The examiner reported that the veteran arose 
from a chair and got on and off of the examination table 
without problems, and that he moved from sitting to lying and 
back again by partially levering himself both ways.  He waked 
unassisted without a limp and could tandem walk.  Strength 
was 5/5 throughout with no asymmetrical wasting.  He walked 
on his toes and heels, reflexes were normal and symmetrical, 
and sensation was intact throughout to pinprick, vibration, 
and light touch.  The examiner reported that the veteran 
currently had pain in the lower back with radiation to the 
left leg, that he had problems with prolonged standing or 
walking, and that he could not bend or lift.  It was noted 
that physical examination was remarkable for limited range of 
motion of the lumbar spine with left paralumbar spasm; some 
difficulty in maneuvering on the examination table because of 
back discomfort; and supine straight leg raising causing low 
back and left buttock pain.  The diagnostic impression was 
limited range of motion of the lumbar spine with history of 
ruptured L5, S1 disk.  

By rating decision dated in May 1998, the RO proposed to 
reduce the evaluation of the veteran's service-connected 
lumbosacral strain from 40 percent to 20 percent.  In May 
1998, the veteran was informed of this proposal, of his right 
to submit evidence within 60 days showing that the RO should 
not make this change, and of his right to a personal hearing.  
Although the veteran has asserted that he called to protest 
the reduction and was told that there was nothing that he 
could do because this was not a final decision, the record 
includes no evidence of a response from the veteran.  In a 
July 1998 rating decision, the RO decreased the evaluation of 
the lumbosacral strain from 40 to 20 percent, effective from 
October 1, 1998. 

At the May 1999 hearing before a member of the Board at the 
RO (Travel Board Hearing), the veteran testified that his 
service-connected low back disorder had been getting 
progressively worse since the in-service injury and had 
actually increased in severity since the October 1997 
surgery.  He stated that, prior to the operation, he had had 
numbness only in his left leg from the knee down but that he 
now had constant numbness and tingling of both legs from the 
hips and groin down to his toes.  He stated that his back 
knotted when he was in bed, that his back disorder kept him 
awake, that he had spasms in his left hip area "every now 
and then" and that he was taking pain medication.  The 
veteran and representative asserted that the veteran could 
not sit for any significant period of time, that it was a 
strain to ride to the VA Medical Center (MC) because it was 
three hours from his home, and that he had had to stand up 
after sitting for 10 minutes in the representative's office.  
He reported that his back really bothered him if he mowed the 
lawn, that he had constant back pain and problems even when 
he did not engage in strenuous activity, and that this 
increased with physical activity.  Hearing Transcript (Tr.) 
at 4-5, 9, 11-14.  He asserted that he could not work due to 
his service-connected low back disorder and leg symptoms.  
Tr. at 4. 

The veteran and representative argued that the most recent VA 
examination was inadequate.  Tr. at 6, 7.  The veteran stated 
that since his back surgery he had had minimal treatment at 
the Mountain Home, Tennessee, VAMC, which was a three hour 
drive from his home, and that his last treatment there was in 
the fall of 1998.  Tr. at 3, 6, 16.  It was also noted that 
he had been awarded Social Security disability benefits due 
to his back disorder and a nonservice-connected disability.  
Tr. at 2-3.  

Social Security Administration records, submitted at the May 
1999 Travel Board hearing, show that the veteran was granted 
Social Security Administration disability benefits on appeal 
based on severe impairment resulting from degenerative disc 
disease and depression.  The December 1998 decision of an 
Administrative Law Judge indicates that the veteran alleged 
inability to work as of May 15, 1996 and that he was found 
unable to work as of that date.  The veteran waived initial 
RO review of this evidence pursuant to 38 C.F.R. § 20.1304 
(1998).  

Pertinent Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1996), which require the evaluation of the complete medical 
history of the claimant's condition.  Additionally, 38 C.F.R. 
§ 4.13 (1998) provides that when any change in evaluation is 
to be made, the rating agency should assure itself that there 
has been an actual change in the condition, for better or 
worse, and not merely a difference in the thoroughness of the 
examination or in use of descriptive terms.  38 C.F.R. 
§§ 4.2, 4.70 (1998) provide that the rating board must return 
an examination report that does not contain sufficient 
detail.  These regulations operate to protect claimants 
against adverse decisions based on a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 593-94. 

Where entitlement to compensation has already been 
established and an increase or restoration of the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).

38 C.F.R. § 3.344 provides for stabilization of disability 
evaluations which have continued for long periods at the same 
level (five years or more).  The provisions of paragraphs (a) 
and (b) of this regulation do not apply to disabilities which 
have not become stabilized and are likely to improve and 
reexaminations disclosing improvement in such disabilities 
will warrant reduction in rating.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities, will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).

Where a reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action, furnished detailed reasons therefor, and 
given sixty days for the presentation of additional evidence 
to show that compensation payments should be continued at 
their present level.  The veteran should be informed that he 
may request a predetermination hearing, provided that the 
request is received by VA within 30 days from the date of the 
notice.  If a predetermination hearing is timely requested, 
benefit payments shall be continued at the previously 
established level pending a final determination concerning 
the proposed action.  Unless otherwise provided, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which the 
sixty day period from the date of notice to the beneficiary 
of the final rating action expires.  38 C.F.R. § 3.105(e), 
(i) (1998).  

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1998).  The United States Court of Appeals 
for Veterans Claims (Court) has held that functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Lumbosacral strain with slight subjective symptoms warrants a 
zero percent evaluation. Lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation. Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation and severe 
limitation of motion of the lumbar spine warrants a (maximum) 
40 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 
5292.

38 C.F.R. § 4.71a, Diagnostic Code 5293 provides a 60 percent 
rating for intervertebral disc syndrome of pronounced degree, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  Severe intervertebral disc syndrome with recurring 
attacks and intermittent relief warrants a 40 percent rating.  
A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  


Analysis

The veteran has asserted that the reduction of the evaluation 
of his service-connected low back disorder from 40 to 20 
percent was erroneous and that the 40 percent evaluation 
should be restored.  He avers that his service-connected low 
back disorder has not improved, that it has actually 
worsened, and that the April 1998 VA examination was 
inadequate for rating purposes.  

Initially, it is noted that, as reported above, the RO 
followed the correct procedures in reducing the veteran's 
rating and that the rating had been in effect for less than 
five years.  The veteran's rating was increased to 40 percent 
by an August 1997 rating decision which primarily considered 
the report of the June 1997 VA examination.  At the time of 
the examination the veteran was using a wheelchair and 
claimed to be unable to ambulate for even short distances.  
In view of the examiner's opinion that the veteran's 
complaints and reported limitations were out of proportion to 
the clinical and diagnostic findings, the actual status of 
the veteran's back disability prior to the increase to 40 
percent is not entirely clear and the June 1997 examination 
report raises a question as to the accuracy of his portrayal 
of his back disability.  Nevertheless, the examination report 
reflects the veteran's representation of his disability for 
the purpose of being evaluated by the VA for compensation 
purposes.  

Although the veteran's employment is not specifically at 
issue in the case, it is noted that there are conflicting 
references to such in the record.  VA medical records 
indicate that he worked until September 1996 as logger; a 
claim for VA unemployability benefits indicates that he had 
worked until August 1996 as a plumber's helper, although at 
the same time he reported that he had last worked full time 
in October 1996; and according to the Social Security 
decision, he had been unable to work since May 1996.  
Additionally, although the veteran indicated at the June 1997 
VA examination that he had been separated from service for 
medical reasons due to his back disorder, his discharge from 
active duty in 1990 was for hardship reasons.  

In any event, the veteran underwent back surgery in October 
1997 to remedy his disc herniation, after which he was noted 
to have negative straight leg raising and only "mild 
numbness" over the anterior thigh, with a decrease in pain.  
Such is reflected in the November 1997 VA outpatient 
treatment record.  By the time the veteran was examined in 
April 1998, his surgical scar was well headed, and he could 
walk at least 50 yards without apparent problems, in contrast 
to his complaint of requiring a wheelchair and being unable 
to ambulate prior to surgery.  Accordingly, at the time of 
the July 1998 rating decision, the evidence showed that there 
had been improvement in the veteran's condition.  On the 
April 1998 VA examination the veteran did not complain of 
pain on straight leg raising until 80 degrees (on the left) 
and he could straight leg raise in a seated position to 90 
degrees without complaints.  He could get on and off the 
examining table without a problem, walk unassisted without a 
limp, and tandem walk.  His muscle strength with normal (5/5) 
and there was no muscle wasting reported.  He could walk on 
his toes and heels; his reflexes were normal and symmetrical; 
and sensation for pinprick, vibration and light touch was 
normal throughout.  This is in contrast to an individual who 
prior to the back surgery reported that he could barely 
stand, could not ambulate without a walker, and used a 
wheelchair.  Thus, improvement in his condition is clearly 
shown.  

Although the veteran still demonstrates some limitation of 
motion of the lumbosacral spine, it is considered to be no 
more than moderate, even in view of his complaints of pain in 
the lower back.  This is shown by the ability to forward flex 
the spine to 60 degrees and to move in each of the other 
planes despite claimed restrictions.  The veteran also does 
not meet the criteria for a 40 percent rating under 
Diagnostic Code 5293 (intervertebral disc syndrome).  In that 
regard, his reflexes and sensation are normal.  Although he 
has reported constant numbness of the left thigh and 
intermittent leg and foot numbness, there was no impairment 
in his ability to perceive pinprick, light touch or vibration 
during the April 1998 VA examination.  While the veteran's 
back disability remains symptomatic, it is not shown to be of 
a degree or persistence as to have warranted more than a 20 
percent rating for a moderate disability with recurring 
attacks at the time of the reduction.  

The criteria of Diagnostic Code 5295 for a 40 percent rating 
also have not been met.  There is no listing of the spine to 
the opposite side, "marked" limitation of forward bending, 
loss of lateral spine motion, or abnormal mobility on forced 
motion.  Thus, although there was no report of the 
Goldthwaite's test or of X-ray studies at the time of the 
April 1998 examination, such, even if positive, would not 
warrant a rating in excess of 20 percent, which contemplates 
muscle spasm and loss of lateral spine motion and would 
encompass the pain on motion required for a 10 percent 
rating.  

The Board finds that the April 1998 examination report, which 
contains the veteran's history and complaints, also reflects 
adequate findings.  Although the veteran testified that that 
the doctor did not examine his back, it is impossible to 
accept that testimony as accurate in light of the examiner's 
findings of a surgical scar, the absence of point tenderness, 
muscle spasm, and range of motion of the spine in degrees, 
etc.

The Board also has considered the provisions of 38 C.F.R. 
§ 4.40 and 4.45 concerning functional loss due to pain, 
weakness, incoordination and excess fatigability, to include 
functional impairment during flare-ups.  However, since 
muscle strength was found to be 5/5, the veteran could tandem 
walk without any noted impairment of coordination, and there 
was no evidence of disuse atrophy, impaired sensation, or the 
like, it is concluded that the 20 percent rating encompasses 
the additional factors.   

Therefore, the Board concludes that the RO's reduction of the 
evaluation for the veteran's lumbosacral strain was proper.   


ORDER

Restoration of a 40 percent rating for lumbosacral strain, 
postoperative laminectomy, is denied. 





REMAND

To determine the current status of the veteran's back 
disability and in view of his testimony at his recent Travel 
Board hearing, the Board has concluded that the veteran 
should be afforded comprehensive VA orthopedic and 
neurological examinations to determine the current nature and 
severity of the service-connected lumbosacral strain, 
postoperative laminectomy.  

The Board also finds that additional documentary evidence 
should be obtained.  Thus, this case is REMANDED to the RO 
for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for an 
evaluation in excess of 20 percent for 
lumbosacral strain, postoperative 
laminectomy.  After obtaining any 
necessary authorization, the RO should 
attempt to obtain all identified evidence 
that has not already been obtained, 
particularly all relevant treatment 
records from Dr. J. P. Sutherland and 
from the Mountain Home, Tennessee, VAMC, 
to include outpatient treatment records 
dated from 1997 to present. 

3.  The RO should then afford the veteran 
comprehensive orthopedic and neurological 
examinations to determine the current 
status of the service-connected 
lumbosacral strain, postoperative 
laminectomy.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner(s), the 
receipt of which should be acknowledged 
in the examination report.  Any indicated 
studies, including X-rays and magnetic 
resonance imaging scans, should be 
performed.  The examiner(s) should report 
all current complaints and objective 
findings and provide a complete rationale 
for all opinions and conclusions 
rendered.  Specific findings to be 
reported include:

a) Range of motion of the lumbosacral 
spine with an explanation of what 
constitutes normal range of motion.  The 
examiners should comment on any 
functional limitations, such as objective 
evidence of pain which further limits 
motion, in light of the provisions of 
38 C.F.R. § 4.40, 4.45.  With respect to 
the subjective complaints of pain, the 
examiner(s) are requested to specifically 
comment on whether pain is visibly 
manifested on movement of the lumbosacral 
spine, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected low back 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected disabilities, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected low back disability.  The 
examiner(s) should also specifically 
comment on whether the veteran's 
subjective complaints are consistent with 
the objective findings.

b) The orthopedic examiner should 
specifically report whether there is 
listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.  

c) The neurological examiner should note 
whether the veteran has symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or any 
other neurological findings appropriate 
to the site of the diseased disc; and the 
frequency and duration of any attacks.  
If possible, the examiner should comment 
on the severity of the manifestations 
based on the ability of the veteran to 
perform average employment in a civil 
occupation.

4.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any necessary 
additional development should be 
conducted. 

5.  The veteran's claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, including 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5293, 5295; VAOPGCPREC 36-97; DeLuca.  If 
the claim remains in a denied status, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which includes any additional 
pertinent law and regulations and a full 
discussion of action taken on the 
veteran's claim.  The applicable response 
time should be allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

